Case 1:18-cv-24005-DPG Document 211 Entered on FLSD Docket 10/30/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 18-24005-CIV-GAYLES/MCALILEY

  MARK A. TURNER,

         Plaintiff,

  vs.

  CHARTER SCHOOLS USA, INC, et al.,

        Defendants.
  _________________________________________/

    ORDER DENYING PLAINTIFF’S MOTION FOR LEAVE TO FILE SUR-REPLY
                 TO HOMESTEAD DEFENDANTS’ REPLY

         Plaintiff Mark A. Turner filed a motion for leave to file a sur-reply in support of his

  opposition to Defendants Homestead Police Department’s and City of Homestead’s Motion

  for Summary Judgment, which the Honorable Darrin P. Gayles referred to me. (ECF Nos. 76,

  209). The Motion for Leave raises the same arguments set forth in Plaintiff’s Motion for Leave

  to File Sur-Reply in support of his opposition to the Charter School Defendants’ motion for

  summary judgment, which the Court denied. Accordingly, the Court concludes that the Motion

  for Leave is without merit for the reasons set forth in the Order Denying Motion for Leave to

  File Sur-Reply (ECF No. 205).

         Both motions for leave also rely upon Federal Rule of Civil Procedure 15(a) as

  authority for permitting Plaintiff to file a sur-reply. Rule 15 is inapposite because it governs

  amendment of pleadings, not the filing of a sur-reply, which is a response to a reply filed in

  support of a motion. See Fed. R. Civ. P. 15 (titled “Amended and Supplemental Pleadings”)

                                                 1
Case 1:18-cv-24005-DPG Document 211 Entered on FLSD Docket 10/30/2019 Page 2 of 2




  (emphasis added); Fed. R. Civ. P. 7(a) (defining the only pleadings as “a complaint; an answer

  to a complaint; an answer to a counterclaim designated as a counterclaim; an answer to a

  crossclaim; a third-party complaint; an answer to a third-party complaint; and if the court

  orders one, a reply to an answer.”).

         For the foregoing reasons, the Court hereby DENIES Plaintiff’s Motion for Leave to

  File Sur-Reply [ECF No. 209].

         DONE and ORDERED in chambers at Miami, Florida this 30th day of October, 2019.



                                         _______________________________________
                                         CHRIS McALILEY
                                         UNITED STATES MAGISTRATE JUDGE
  cc: Honorable Darrin P. Gayles
      Counsel of Record
      Mark A. Turner, Plaintiff




                                                 2
